Citation Nr: 0013643	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-25 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to retroactive benefit payments for a 
dependent child, based upon the veteran's benefits for 
permanent and total disability based on non-service-connected 
disability payments.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder, and if so, is the claim well grounded.  

3.  Entitlement to service connection for a knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
November 1975.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in January 
1997 by the North Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs, which declined to 
reopen the veteran's claim concerning his low back condition, 
and denied his claim of entitlement to a knee condition.  By 
means of a decision dated August 1998, the Board remanded the 
claims of new and material evidence for a low back disorder 
and of entitlement to a knee disorder to determine whether 
the veteran still desired a hearing before a Member of the 
Board.  In a February 1999 rating action, entitlement to 
retroactive benefits for a dependent child was also denied.  

A hearing was held before the undersigned Member of the 
Board, in October 1999, sitting at the Little Rock RO.  


FINDINGS OF FACT

1.  The veteran did not have custody of his daughter from 
March 1978, and provided no support for her independent of 
the direct Social Security benefits that she purportedly 
received on her own behalf based upon his earnings record.  

2.  The veteran's daughter was legally adopted in 1993.  

3.  The evidence received subsequent to December 1986 with 
regard to a claim for service connection for a back disorder 
is so significant by itself or in connection with evidence 
previously assembled that it must be considered in order to 
fairly decide the merits of the claim.

4.  A back disorder is not shown to be related to the 
veteran's active service.

5.  A knee disorder, if extant, is not shown to be related to 
the veteran's active service.  


CONCLUSIONS OF LAW

1.  The veteran's daughter does not qualify as a dependent 
for VA purposes.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§§  3.23 (d), 3.57 (a), 3.356, 3.667 (1999).  

2.  The evidence received subsequent to the RO's December 
1986 rating decision is new and material, and serves to 
reopen the veteran's claim for service connection for a back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  A claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A claim for service connection for a knee disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to retroactive benefit payments for a 
dependent child, based upon the veteran's benefits for 
permanent and total disability based on non-service-connected 
disability payments.

The veteran contends, in essence, that he is entitled to 
retroactive benefit payments for his daughter, in addition 
to, and based on, his permanent and total disability rating 
based on non-service-connected disability.  Specifically, the 
veteran submitted a VA Form 21-674, "Request for Approval of 
School Attendance", dated September 1998, where he indicated 
that he believed that his daughter attended school.  The RO 
denied his claim, in an administrative determination dated 
February 1999, noting that the veteran was informed that 
benefits could not be paid in a letter dated April 1989, and 
that he was asked to complete Form 21-674, but that it was 
not received until [September] 1998.  After further 
clarification, the RO, in a report of contact dated April 
1999, noted that the veteran was requesting retroactive 
benefit payments for a dependent daughter from the effective 
date of his entitlement.  The veteran subsequently perfected 
an appeal, and had a hearing before the undersigned Member of 
the Board in October 1999.  

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and that entitlement to retroactive benefit payments for a 
dependent child, based upon the veteran's benefits for 
permanent and total disability based on non-service-connected 
disability payments, is not established. 

Basic entitlement to an improved disability pension exists, 
in pertinent part, if an otherwise qualified veteran has an 
annual income that is not in excess of a maximum annual 
pension rate which is established every year.  38 U.S.C.A. 
§§ 1503, 1521 (West 1991); 38 C.F.R. §§ 3.3(a)(3), 3.23, 
3.273 (1999).  The rate payable is reduced by the veteran's 
annual income.  Id.  Under VA regulation, a veteran's "annual 
income" includes his annual income, the annual income of his 
dependent spouse, and, with certain exceptions, the annual 
income of each child of the veteran in the veteran's custody 
or to whose support the veteran is reasonably contributing. 
38 C.F.R. § 3.23(d)(4).

In accordance with governing regulations, the term child of 
the veteran includes an unmarried person who is a legitimate 
or illegitimate child of the veteran who is under the age of 
18 years; or who, before reaching the age of 18 years, became 
permanently incapable of self-support; or who, after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years), is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a), 
3.356, 3.667.  

Under 38 C.F.R. § 3.23(d)(1), a child of a veteran not in the 
custody of the veteran and to whose support the veteran is 
not reasonably contributing, may not be considered the 
veteran's dependent.

The veteran maintains that he should be granted retroactive 
benefits payments for his daughter on two theories.  First, 
because of monthly support payments he alleges he made to 
her.  Second, because of monthly benefits payments made to 
her from the Social Security Administration (SSA) based on 
the veteran's earnings record.  Our review of the record 
shows that the veteran submitted numerous forms depicting 
whether or not he had dependents, including VA Form 21-
686(c), "Declaration of Status of Dependents"; VA Form 21-
527 "Income Net Worth and Employment Statements"; VA Form 
21-0515, "Improved Pension Eligibility Verification 
Report"; and additional forms and correspondence.  In 
addition, it is noted that the veteran claims that he is 
receiving improved pension benefits for another child, and 
thus, he reports another dependent in addition to his 
daughter.  

In 21-686(c)s dated October 1986 and February 1987, the 
veteran named his daughter as a dependent, and stated that he 
paid $65 per month to his ex-wife.  Income and Net Worth 
Employment Statements were also completed for this time 
period.  In December 1986, the veteran indicated on a VA Form 
21-527 that he contributed either '$250 or $50 or $150' per 
month to his ex-wife; and in April 1987, the veteran 
indicated that he provided $65 per month to his ex-wife, and 
that his child was in the custody of her mother.  

The veteran completed Improved Pension Eligibility 
Verification Reports dated February 1987, where he checked 
"Yes" when he was asked whether he had dependent children.  

In December 1988, however, the veteran contended that his 
daughter was in the custody of her mother, and he did not 
indicate that he contributed to her support, leaving the 
space blank provided for him to indicate how much monthly he 
contributed.  A January 1989 record from the Social Security 
Administration indicated that the daughter became eligible 
for benefit payments in October 1983, and that her payment 
amount in 1988 was $94 monthly.  A report of contact dated 
February 1989 clarified that the veteran did not contribute 
to her support, and that her only means of support was from 
the Social Security Administration.  A subsequent letter from 
the veteran also indicates that he did not contribute to her 
support, and that her sole means of support was from the 
Social Security Administration.  A VA Form 21-686(c) 
completed by the veteran indicates that his daughter was paid 
approximately $130 or $125 per month from the Social Security 
Administration since 1985, and that he had two dependents.  

The veteran again completed Improved Pension Eligibility 
Verification Reports, the first of which is dated January 
1991, where he checked "Yes" when he was asked whether he 
had dependent children.  In January 1992, he indicated that 
he had two dependent children, and in March 1993, he 
completed a form indicating that he had one dependent child 
not in his custody.  In March 1996, the veteran indicated 
that he had two dependent children, not in his custody.  

Our review of the record also shows that the veteran's 
divorce decree and related court orders are of record.  His 
divorce decree, dated March 1978, stipulated that the veteran 
was to pay $50 per month in child support, and that the 
payments were to be made to the clerk of the court.  No such 
records reflecting payment are of record.  In fact, our 
review of the claims folder shows that an order was entered 
against the veteran for contempt of this decree.  This order 
is dated November 1989, and reflects that the veteran was 
"currently in arrears of child support" payments, and that 
the veteran's ex-wife was awarded a judgment in the amount of 
$3,000.  That order also modifies the veteran's divorce 
decree to the extent that "[S]ocial [S]ecurity payments for 
the benefit of [veteran's daughter] will be credited to the 
child support account of [the] Defendant".  

This portion of the order is underlined, and appears to be 
the crux of the veteran's claim.  That is, the veteran's 
contends that because his daughter may have received SSA 
benefits under his earning record, that she should in turn be 
considered a 'dependent child' for purposes of VA law and 
regulation, so that he may collect improved pension benefits, 
on the theory that he was supporting her.  

There is no dispute that the veteran did not have custody of 
his daughter, thus, the question that is central to the 
Board's resolution of the case is whether the veteran 
reasonably contributed to his daughter's support, so that she 
may be considered the veteran's dependent, for purposes of VA 
improved pension benefit eligibility. 

We first note that the veteran testified before a Member of 
the Board in October 1999.  A review of his hearing 
transcript reflects that he then claimed that he made child 
support payments, in varying amounts, for at least ten years, 
to his ex-wife, but that she had the money order receipts.  
The Board finds that these contentions are without merit.  
First, we note that the veteran's divorce decree first 
provided that he was to make payments of $50 per month to the 
clerk of the court, and that no such records showing that he 
made the payments are of record.  In fact, the veteran has 
submitted an order showing that he was in contempt of court 
for failure to pay child support.  That order, dated November 
1989, reflects that the veteran was in arrears of child 
support payments, and that his ex-wife was awarded a judgment 
of $3,000, or five years of back pay ($3000/$50 = 60 months 
or 5 years).  Thus, the evidence tends to show that the 
veteran did not make any child support payments from at least 
November 1984 to November 1989.  

Moreover, the records the veteran submitted to VA show 
several inconsistencies as to whether he had dependent 
children.  For example, in January 1992, he indicated that he 
had two dependent children, and in March 1993, he completed a 
form indicating that he had one dependent child not in his 
custody.  There is no competent evidence of record to show 
that the veteran made any child support payments.  Therefore, 
his daughter is not considered a 'dependent' 'child' for the 
purposes of improved pension benefits.  38 U.S.C.A. § 101(4); 
38 C.F.R. §§ 3.23(d)(1), 3.57(a), 3.356, 3.667 (1999).  Thus, 
the preponderance of the evidence is against his claim that 
he made monthly child support payments.  

Next, we note that the order modified the original divorce 
decree, to the extent that the veteran's financial 
obligations of support to his daughter were offset by the 
amount she received from the Social Security Administration, 
apparently based on his earnings record.  A letter dated 
January 1999 identifies a list of benefit dates and rates for 
benefits paid to the veteran and his auxiliaries on his 
record.  The veteran's daughter is one of the "auxiliaries" 
listed, and the benefit history indicates that she was 
entitled to receive payments from October 1983, and that her 
last rate change was in June 1994.  It identifies her date of 
birth as in January 1976.  No further information was 
provided.  

However, we must point out that this evidence shows only that 
the veteran's daughter received benefits from the Social 
Security Administration.  Although these benefits may have 
been based on the veteran's earning record, they do not show 
that the veteran was "reasonably contributing" to the 
support of his daughter.  38 C.F.R. § 3.23(d)(1) (1999).  In 
fact, they show only that the government was contributing to 
her support.  

We note that the veteran submitted the a copy of the court 
order offsetting his financial burden to his daughter based 
on the amount of Social Security benefits she was entitled to 
receive as evidence of his financial support of his daughter.  
However, we also must point out that the purpose these 
payments was to provide support for the child, regardless of 
whether the child support payments came from the veteran, or 
from some other source, such as the government.  The purpose 
of improved pension benefits are to aid the veteran in 
support of dependents.  Benefits made by the Social Security 
Administration are not a reasonable contribution made by the 
veteran, as payment of those benefits in this case did not 
result in any reduction of his benefits.  The record reflects 
that the veteran did not contribute anything to the support 
of his daughter, at least from November 1984 to November 
1989.  In November 1989, the veteran's financial obligation 
to his daughter was to be offset by the amount of Social 
Security payments that were made to her by the government.  
We note that a certified lay statement was made by the 
veteran's mother on his behalf, indicating that support was 
provided to her granddaughter, see 38 C.F.R. § 3.200 (1999).  
We do not doubt the veracity of this lay statement, however, 
this statement can only convey the knowledge that the 
informant has, and the evidence of record shows only that the 
veteran did not financially support his daughter.  The 
evidence does show, however, that government benefit payments 
were made by the Social Security Administration.  

The Board concludes these payments do not constitute 
"reasonable support" as defined by VA regulation.  
Consequently, the preponderance of the evidence shows that 
the veteran's daughter does not qualify as a dependent for VA 
purposes, and the veteran's claim must be denied.


II.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Thus, the first question that must be addressed by the board 
is whether the evidence submitted by the claimant is new and 
material.  Governing statutory and regulatory provisions 
stipulate that a claimant has one year from the date of 
notice of an adverse RO rating decision in which to indicate 
disagreement therewith; otherwise, that decision is final, 
and may be reopened only upon the receipt of additional 
evidence which, under the applicable statutory and regulatory 
provisions, is both new and material. 38 U.S.C. § 5108 (West 
1991); 38 U.S.C. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1998).

"New" evidence, for purposes of the laws and regulations 
discussed above, means more than evidence that has not 
previously been included in the claims folder.  That is, 
evidence is not new merely because the veteran has again 
submitted it to the RO.  It must be more than merely 
cumulative of evidence previously of record, in that it 
presents new information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

Historically, the veteran served on active duty from January 
1975 to November 1975.  His initial claim for service 
connection for a low back disorder was denied in a December 
1986 rating action.  We note that the RO requested the 
veteran's service medical records, but that the reply from 
the National Personal Records Center indicated that no 
medical records were in the veteran's file.  The veteran 
indicated that he had a back disorder since childhood, but 
averred that it was aggravated by his service.  The veteran 
also subsequently applied for pension benefits based, in 
part, on his pre-existing back disability.  He indicated that 
although he went to sick call several times during his active 
service, he left without being seen.  A private medical 
record, dated September 1983 reveals that the veteran was 
first seen in 1970, at the age of 15, for complaints of pain 
in the left scapular region of two weeks duration, with a 
similar problem about a year prior to that.  That letter 
indicates that the veteran was next seen in 1971, again in 
June 1973, with complaints of pain in his low thoracic spine, 
and again in October 1973, subsequent to a motorcycle 
"wreck".  According to the private physician's records, he 
was next seen on July 6, 1976, following an "automobile 
wreck" and had complaints of pain in the thoracic 4-5 area.  
The physician also indicated that the veteran was next 
treated on August 11, 1983.  AP and lateral x-rays of the 
lumbar spine and pelvis reportedly showed severe misalignment 
of the pubic bones, which "could only occur when there was 
sacroiliac misalignment also.  This apparently was chronic 
and had obviously been traumatically induced."  Additional 
records relevant to his back were submitted prior to the 
December 1986 rating action.  His claim that he submitted new 
and material evidence sufficient to reopen his claim was next 
denied in a January 1997 rating decision.  

The evidence received subsequent to December 1986 reveal that 
the veteran was diagnosed with thoracic disc disease, 
traumatic, associated with significant pain.  

A letter, dated August 1988, from the veteran's private 
physician, indicates that a copy of the report prepared in 
1983, discussed above, was enclosed, and that the veteran was 
recently seen in May 1988, and diagnosed with chronic 
postural-flexion strain thoracic spine with bilateral 
intercostal neuralgia and chronic lumbar strain.  The 
physician stated that "These spinal problems would preclude 
very heavy lifting."  

A March 1991 radiographic report shows that the veteran was 
assessed with unusual spondylosis at L3, spurring at L5, 
however there did not appear to be any associated 
subluxation.  Acute fracture was not seen.  

A VA report, dated April 1991, lists diagnoses of 
spondylosis, L3, by history, and degenerative arthritis, 
dorsal spine with compression deformity.  

A VA treatment record, dated September 1992, reveals that the 
veteran was seen with low back complaints.  A neurosurgery 
consultation of the same date shows that the veteran was 
assessed with multiple musculoskeletal complaints, worsening 
low back pain, with no evidence of lower extremity 
radiculopathy.  

An April 1993 VA report diagnoses the veteran with low back 
pain.  

A copy of an award letter from the Social Security 
Administration (SSA), received by VA in April 1994, noted the 
veteran's back disorders.  That letter referenced medical 
evidence, dated in 1983 and 1984 that was previously 
submitted to VA.  However, in the "Findings" section of the 
award letter, the SSA determined that the medical evidence 
established that the veteran had numerous disabling 
disorders, other than his back disorder, and determined that 
he was therefore disabled, as defined by SSA law and 
regulation.   

The veteran testified at a hearing before the RO, and before 
a Member of the Board.  He averred, in essence, that his pre-
existing back condition had increased in severity during his 
active service, and that service connection was warranted  on 
that basis.  

First, we determine that new and material evidence has been 
submitted with relation to his back condition.  The question 
that must now be addressed by the Board is whether his claim 
is well grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-
95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 (1995) 
(where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

We note that there were apparently no medical records in the 
veteran's service record.  However, we also note that the 
1983 report, and the 1988 addendum, prepared by his private 
physician, details the veteran's doctor's visits from 1970 to 
1988.  Although the veteran was seen in 1970, with a similar 
problem about a year prior to that, was next seen in 1971, 
again in June 1973, and again in October 1973, subsequent to 
a motorcycle "wreck", that report does not show that the 
veteran was seen during his active service from January to 
November 1975.  In fact, according to the private physician's 
records, he was next seen on July 6, 1976, following an 
"automobile wreck" and had complaints of pain in the 
thoracic T4-T5 area.  The physician also indicated that the 
veteran was subsequently treated on August 11, 1983.  

The additional medical evidence also does not show that there 
is a nexus between the veteran's current disorder and any in-
service disease or injury.  We note that the veteran avers 
that his infantry training aggravated his back disorder.  
However, the current medical evidence does not show that such 
a relationship is established.  

In addition, although the medical evidence submitted 
subsequent to December 1986 is new, it shows that the veteran 
was not again treated for a back disorder until a post-
service motor vehicle accident in July 1976.  

Thus, although the medical evidence shows that the veteran 
currently has back disorders, the second and third elements 
for a well grounded claim have not been met.  We note that 
the veteran and his mother have averred to the link between 
the veteran's service and his current condition.  However, we 
must also point out that a claimant would not meet her burden 
of presenting a plausible or possible claim merely by 
offering lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Thus, the veteran's claim must be 
denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his application, in circumstances in which the 
claimant has referenced other known and existing evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Epps v. 
Brown, 9 Vet. App. 341 (1996).  In the case at hand, the 
Board finds that this duty is not triggered.  In particular, 
the Board notes that the RO requested additional information 
from the veteran on numerous occasions, however, our review 
of the record shows that he did not respond.  In addition, in 
this case, the veteran has repeatedly been informed of the 
requirements of a well-grounded claim.


III.  Entitlement to service connection for a knee disorder.

As indicated above, the three elements of a "well grounded" 
claim for direct service connection normally are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992); cf. Godfrey v. 
Brown, 7 Vet. App. 398,406 (1995) (where service connection 
is based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), competent medical evidence is not necessarily 
required to make the claim well grounded.)  An appellant has, 
by statute, the duty to submit evidence that a claim is well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The veteran testified at his personal hearing that he now 
manifested degenerative joint disease of his knees due to 
"athlete's knees" he manifested in service.  

However, the medical evidence does not show that a knee 
disorder is currently manifested.  A 1992 VA neurology 
consultation record shows that the veteran complained of knee 
and back pain.  The assessment was multiple musculoskeletal 
complaints, worsening low back pain, no evidence of lower 
extremity radiculopathy.  While the medical evidence shows 
extensive complaints and treatment for a back disorder, no 
such evidence has been presented with respect to a knee 
disorder.  

We note that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1999); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).

In the instant case, the veteran has not presented evidence 
of a current knee disability that is related to his service.  
In order for his claim to be well grounded, such evidence 
would need to be submitted.  Thus, the veteran's claim must 
fail, and accordingly be denied.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his application, in circumstances in which the 
claimant has referenced other known and existing evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Epps v. 
Brown, 9 Vet. App. 341 (1996).  In the case at hand, the 
Board finds that this duty is not triggered.  In particular, 
the Board notes that the RO requested additional information 
from the veteran on numerous occasions, however, our review 
of the record shows that he did not respond.  In addition, in 
this case, the veteran has repeatedly been informed of the 
requirements of a well-grounded claim.



ORDER

Entitlement to retroactive benefit payments for a dependent 
child, based upon the veteran's benefits for permanent and 
total disability based on non-service-connected disability 
payments, are denied.

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a knee disorder is 
denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

